Citation Nr: 1225044	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-34 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating beyond 40 percent for degenerative disk disease of the lumbar spine to include higher ratings beyond 10 percent for radiculopathy of the right lower extremity and the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from March 1973 to February 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

In April 2012, before the Board promulgated a decision, the Veteran submitted to the RO a signed, written request to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to an initial disability rating beyond 40 percent for degenerative disk disease of the lumbar spine to include higher ratings beyond 10 percent for radiculopathy of the right lower extremity and the left lower extremity have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2012, the Veteran provided written notice to the RO that he wishes to withdraw his appeal concerning entitlement to an initial evaluation beyond 40 percent for degenerative disk disease of the lumbar spine to include higher ratings beyond 10 percent for radiculopathy of the right lower extremity and the left lower extremity.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The April 2012 request to withdraw the Veteran's appeal was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  It is in writing and is signed by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of that issue.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to an initial disability rating beyond 40 percent for degenerative disk disease of the lumbar spine to include higher ratings beyond 10 percent for radiculopathy of the right lower extremity and the left lower extremity is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


